PER CURIAM.
Petitioner, Andrew Wyatt Nielson, petitions this court for a writ of habeas corpus claiming he is being unlawfully detained in that the trial court did not conduct a full bond hearing to determine reasonable conditions for pre-trial release pursuant to Florida Rule of Criminal Procedure 3.131(b). We agree and grant the petition for habeas corpus. We remand the matter back to trial court to conduct a full bond hearing pursuant to Florida Rule of Criminal Procedure 3.131(b).
PETITION GRANTED, REMANDED FOR FURTHER PROCEEDINGS.
BERGER, WALLIS, JJ., and JACOBUS, B.W., Senior Judge, concur.